HARPER, J.
This is a companion case to that of Harley Sloan v. State, 170 S. W. 156, decided at this term of the court. The other four defendants were tried jointly, while this defendant had a trial separate from the others. The evidence is in substance the same, only in this case appellant, Sloan, McCanne, and Alexander testified on this trial, and all denied that any one played cards at the residence of Cantrell that night. The testimony of Sheriff King and Mr. Lindsey is also fuller in regal’d to the statements made to them by Jess Farley; it being in substance an admission by Farley that all of them played, except Sloan and McCanne.
All the questions raised in this case were passed on in the Sloan Case, and on the authority of that ease the judgment is affirmed.